Citation Nr: 1414324	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  12-11 880	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $6,568.00.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from August 1953 to February 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The COWC denied the Veteran's request for a waiver of recovery of an overpayment of VA compensation benefits in the amount of $6,568.00.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Montgomery, Alabama.

In February 2011, the Veteran filed what he characterized as a "notice of disagreement" (NOD) in response to a February 2011 letter he received from the RO notifying him that his deceased spouse had been removed from his VA compensation award effective August 1, 2004 (which resulted in the overpayment here in question).  However, nowhere in the February 2011 correspondence, or elsewhere in the record, does the Veteran or his representative express dissatisfaction or disagreement with any of the findings or conclusions underlying the RO's February 2011 decision (i.e., that his spouse died in July 2004, or that the proper effective date for her removal from his award was August 1, 2004).

In fact, the Veteran has since conceded, in effect, that the removal was proper.  See, e.g., VA Form 21-4138 (Statement in Support of Claim) dated March 2011 (wherein the Veteran stated, in part, "Now that I understand my VA compensation was based on [the number] of dependents, I agree that I was overpaid by VA.").  Accordingly, because it appears clear that the Veteran is not, in fact, challenging any of the findings or conclusions underlying the RO's February 2011 decision, there is no need to provide him with a statement of the case (SOC) with respect to those matters.  See 38 C.F.R. § 20.201 (2013) (defining an NOD as a written communication from a claimant or his representative "expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result . . .") (emphases added); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2013) (providing for the issuance of an SOC after an NOD has been received).

Nor is the Veteran challenging the creation or validity of the debt here at issue.  Rather, his primary contention is that he is entitled to retired pay greater in amount than his VA compensation; that the service department pays him the difference between his VA compensation and retired pay; and, therefore, that the service department (through Defense Finance and Accounting Services (DFAS)) should provide him a retroactive retirement payment equivalent to the $6,568.00 compensation debt he incurred with VA.  Unfortunately, the Board has no jurisdiction to award the Veteran the remedy he seeks in that regard.  His only recourse lies with the service department/DFAS; not VA.  As such, that matter will not be discussed further.

In April 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in connection with the matter developed for appeal.  A transcript of that hearing has been prepared and associated with the claims file.

In December 2013, the Veteran was notified of the date, time, and location of a Board hearing he had requested.  However, he failed to report.  Accordingly, and because no request for postponement was received, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Board notes that, in addition to the paper claims file, there are electronic (Virtual VA and Veteran Benefits Management System (VBMS)) files associated with the Veteran's claim.  A review of the electronic files does not reveal any additional documents pertinent to the present appeal with the exception of a March 2014 brief from the Veteran's representative.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).



FINDINGS OF FACT

1.  In July 2002, the RO took adjudicatory action which resulted in the award of a combined 30 percent evaluation for the Veteran's service-connected disabilities, effective July 9, 2001; he was notified that he was being paid as a single veteran.

2.  In August 2002, the Veteran submitted a VA Form 21-686c (Declaration of Status of Dependents) wherein he reported having been married to his wife, J, since March 1958.

3.  In October 2002, the RO notified the Veteran that his VA compensation award had been amended to include additional benefits for his spouse; he was informed that any change in the number or status of his dependents had to be promptly reported to VA, and that failure to do so would result in an overpayment that had to be repaid.

4.  In March 2003, the Veteran was again notified that his compensation award included an additional amount for his spouse, and that he needed to promptly inform VA of any change in his marital status.

5.  By correspondence dated in November 2010 and December 2010, the Veteran informed the RO that J had died in July 2004.

6.  In February 2011, the RO removed J from the Veteran's award effective August 1, 2004; this resulted in an overpayment of VA compensation benefits in the amount of $6,568.00.

7.  There is no indication that the overpayment in question is the result of fraud, misrepresentation, or bad faith.

8.  Based on all factors, it would not be against equity and good conscience to recover the overpayment.


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2013).

2.  The criteria for waiver of recovery of an overpayment of VA compensation benefits in the amount of $6,568.00 have not been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2002, the RO took adjudicatory action which resulted in the award of a combined 30 percent evaluation for the Veteran's service-connected disabilities, effective July 9, 2001.  He was notified that he was being paid as a single veteran.

In August 2002, the Veteran submitted a VA Form 21-686c wherein he reported having been married to his wife, J, since March 1958.  In October 2002, the RO amended the Veteran's VA compensation award to include additional benefits for his spouse.

By correspondence dated in November 2010 and December 2010, the Veteran informed the RO that J had died in July 2004.  In February 2011, the RO removed J from the Veteran's award effective August 1, 2004; this resulted in an overpayment of VA compensation benefits in the amount of $6,568.00.  The issue presently before the Board is whether VA should waive recovery of the overpayment.

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  In general, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA ask the claimant to provide any pertinent evidence in his possession).

Although the VCAA is applicable to many types of claims, the Court has held that it does not apply to requests for waiver of recovery of overpayment under Title 38 U.S.C. chapter 53.  See Lueras v. Principi, 18 Vet. App. 435, 437-38 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  The Court has noted that the statute at issue in such cases (38 U.S.C.A. § 5302) is not found in Title 38 U.S.C. chapter 51, and contains its own notice provisions.

As to the notice provisions specifically applicable to waiver claims, the statute requires that a payee be notified of his right to apply for a waiver, and that he be given a description of the procedures for submitting the application.  38 U.S.C.A. 
§ 5302(a) (West 2002).  In addition, by regulation, it is required that when a debt results from an individual's participation in a benefits program, the individual be informed of the specific reasons for the debt; the exact amount of the debt; the collection methods to be employed; his rights and remedies (specifically, that he may informally dispute the existence or amount of the debt; that he may request a waiver; that he may request a hearing; and that he may appeal the VA decision underlying the debt).  38 C.F.R. § 1.911 (b)-(d) (2013).

In the present case, the Board finds that VA has satisfied its duty to notify under these provisions.  By way of a February 2011 letter from the RO, the Veteran was notified of the reasons for the debt and his right to appeal the decision underlying the debt.  In addition, a February 2011 letter from the DMC reflects that he was notified of the exact amount of the debt, the collection method to be employed, and the above-described rights and remedies.  No corrective action is necessary.

The Board also finds that all relevant facts have been properly developed.  The Veteran's wife's death certificate has been obtained, and the record on appeal contains decisional documents reflecting when the award of additional benefits for the Veteran's spouse was made, and when it was terminated.  The Veteran has declined to provide a current Financial Status Report, and he has not identified any other relevant evidence that needs to be procured.  No further development action is required.

The Veteran also offered testimony before a DRO at a RO hearing in April 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during April 2012 hearing, the DRO noted the issue on appeal regarding entitlement to a waiver of overpayment.  Additionally, the Veteran's representative indicated that the Veteran did not disagree with the reduction in benefits based on his spouse's passing, but rather, as noted in the Introduction, took issue with the fact that DFAS should have adjusted his retired pay accordingly.  It was further noted that the overpayment has been recouped and, at the present time, the Veteran was looking for action on the part of DFAS.  However, as indicated in the Introduction, the Board has no jurisdiction to award the Veteran the remedy he seeks in regard to his retired pay as such recourse lies with DFAS, not VA.  Therefore, the Board finds that the issue was fully explained and understood, and there is no outstanding evidence relevant to the issue on appeal.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

II.  The Merits of the Appeal

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2013).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a) (2013); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. § 1.965(a) (2013).  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: fault of the debtor; balancing of faults between the debtor and VA; undue hardship of collection on the debtor; defeat of the purpose of an existing benefit to the appellant; unjust enrichment of the appellant; and whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) (2013).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the request for waiver, or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the request, in which case the request is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, there is no indication that the overpayment here in question is the result of fraud, misrepresentation, or bad faith.  The COWC found as much, and the Board finds no evidence to suggest otherwise.

Turning to consideration of the various factors set out in 38 C.F.R. § 1.965(a), the Board finds, first, that the Veteran was solely at fault in the creation of the present overpayment.  As noted previously, the RO, in October 2002, amended the Veteran's VA compensation award to include additional benefits for his spouse.  He was informed at that time that any change in the number or status of his dependents had to be promptly reported to VA, and that failure to do so would result in an overpayment that had to be repaid.  In March 2003, he was again notified that his compensation award included an additional amount for his spouse, and that he needed to promptly inform VA of any change in his marital status.

The Veteran's marital status changed in July 2004 when, unfortunately, his wife, J, passed away.  However, the Veteran failed to timely inform VA of that fact.  Although he mentioned it to VA clinicians in the course of treatment beginning in April 2005, he did not notify proper authority (i.e., the RO) of his wife's death until November 2010, when the RO asked for updated information with respect to his dependents.  After obtaining the correct information as to the status of the Veteran's dependents, the RO took prompt action on the matter.  Thus, it cannot be said that VA bears any fault in the creation of the overpayment.  It is clear that the Veteran's actions, or lack thereof, were the sole cause of the overpayment, without any fault on the part of VA.

Another factor to be considered is undue hardship.  In this regard, the Board notes that there is no suggestion on the current record that recovery of the present overpayment would deprive the Veteran of basic necessities.  The Veteran has not submitted a financial status report (or equivalent information), despite the fact that he has been invited to do so.  Thus, there is no evidentiary basis upon which a finding of undue hardship can be based.

The Board must also consider whether recovery of the overpayment would defeat the purpose of the benefit, and whether failure to make restitution would result in unfair gain to the Veteran.  In this regard, the Board notes that the Veteran has not had a dependent spouse since July 2004.  As such, recovery of the overpayment would not defeat the purpose of the benefit (i.e., providing additional support for a dependent living in the Veteran's household).  Moreover, the additional VA compensation benefits the Veteran erroneously received are tax-free.  Thus, even assuming, as he asserts, that he is entitled to a service department retirement payment equivalent to the $6,568.00 compensation debt he incurred with VA, allowing him to retain the additional VA compensation he received for J subsequent to her death would result in unfair gain to the Veteran.

Finally, the Board must consider whether the Veteran changed positions to his detriment in reliance upon the additional benefit.  In this regard, the Board notes only that the Veteran has not contended, and the evidence does not show, that he has relinquished a valuable right or incurred a legal obligation in reliance on the additional compensation here in question.

Based on a thorough review of the record in this case, and weighing all of the equities involved, the Board finds that the preponderance of the evidence is against waiver of recovery of the additional VA compensation paid to the Veteran on account of his spouse subsequent to August 1, 2004.  It is clear that the Veteran was solely at fault in the creation of the debt, and there is nothing to show that he has relied on the additional benefits to his detriment or that recovery would cause him undue hardship.  Further, allowing retention of the additional compensation he received for a dependent spouse during this period would result in unfair gain to the Veteran, and collecting the debt would not defeat the purpose of the benefit.  In the final analysis, the Board is of the opinion that, based on all factors, it would not be against equity and good conscience to recover the additional compensation paid to the Veteran subsequent to August 1, 2004, in the amount of $6,568.00.  Therefore, recovery of the debt is not waived.

As the preponderance of the evidence is against the petition for a waiver, the "benefit of the doubt" rule is not for application, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Waiver of recovery of an overpayment of VA compensation benefits in the amount of $6,568.00 is denied.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


